Title: John H. J. Browere to James Madison, 24 June 1826
From: Browere, John H. J.
To: Madison, James


                        
                            
                                Much esteemed Sir
                            
                            
                                
                                    New York
                                
                                24 June 1826
                            
                        
                        Yours of this month came to hand, the evidence of your personal good will is duly appreciated.
                        Mrs Browere begs me to tender to yourself and Lady Madison congratulations of health, and to render thanks
                            for her condescension. Our young daughter has been named Dolley Madison Browere. The rehearsal of which will daily remind
                            me of the flattering reception its father met with, while a transient resident of the beautiful domain of Montpellier.
                        Most cordially shall I accept your kind invitation to revisit the spot, most venerated to me, by the
                            habitation of feeling, urbanity, erudition, and love. Most cordially should I delight once more to pay my devoirs to the
                            gentleman & scholar—the Lady and friend of science! Per the Public vehicles of information, the expresident will
                            perceive that I am preparing for the ensuing fourth day of July the full length statue of ex president Jefferson—to be
                            placed, for that day, in the common council chamber. It was my request that each of the expresidents Busts should likewise
                            be placed there but owing to previous arrangements I found it could not be done. Rest assured Dear Sir that if the Marble
                            or the brass can hand down to posterity your esteemed features, the hand and chisel of Browere shall not want efforts. As
                            a young Sculpture emulous of fame I received with great satisfaction the very kind and consolatory letter of Mr
                            Jefferson—Its effects I hope, I trust will in some measure, turn the current of popular prejudice, which at present
                            is great against my modus operandi, and that My Plan will finally triumph. Its evil tendency has been much felt by me.
                            Many who, have, anteriously, desired me to execute their Busts, refused, for fear, on reading the reports of the
                            Charlottsville Gazette, and Richmond Enquirer. If spared, previous to my departure for Panama, present your excellency
                            with a finished Bust of your excellent Lady and submit to your inspection some other<s> Wishing you and your
                            Spouse every earthly happiness. Be pleased to accept the salutations of your sincere friend
                        
                            
                                John H. J. Browere
                            
                        
                    P S. If, in your friendly intercourse with Mr. Jefferson you would intimate that I shall, God
                            willing, visit the South in the Month of August next you will enhance my esteem—                        
                            
                            B—
                        